147 U.S. 360 (1893)
GLENN
v.
GARTH.
No. 1160.
Supreme Court of United States.
Submitted November 28, 1892.
Decided January 23, 1893.
ERROR TO THE SUPREME COURT OF THE STATE OF NEW YORK.
*365 Mr. William C. Clopton, Mr. Robert L. Harrison and Mr. John R. Abney for the motion.
Mr. Burton N. Harrison opposing.
Mr. John Howard, opposing, made the following points.
*367 MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
We are unable to discover any sufficient ground upon which to rest jurisdiction of this writ of error. The requirement of section 1 of Article IV of the Constitution, that "full faith and credit shall be given in each State to the public acts, records and judicial proceedings of every other State," is referred to by counsel, as also section 905 of the Revised Statutes, which provides for the authentication of the acts of the legislature, and of the records and judicial proceedings of the courts, of any State or Territory, and concludes: "And the said records and judicial proceedings so authenticated shall have such faith and credit given to them in every court within the United States as they have by law or usage in the courts of the State from which they are taken." And it is contended that the New York courts did not give to the statutes and jurisprudence of Virginia, and to the judicial proceedings in Virginia, the faith, credit and effect that they had by law and usage at home. As to judicial proceedings, the action of the Virginia courts was in no manner questioned by the decision under consideration. There was no judgment against the defendants in personam in Virginia, and their liability as stockholders was not determined by the decrees which had passed there against the company. Nor were the validity and effect of the statutes of Virginia denied, although, so far as relied on, their proper construction and operation were considered by the Court of Appeals.
Our attention has been called to no case in which it has been held by the highest tribunal of Virginia that the statutes referred to, (Code Va. 1860, c. 56, c. 57; Code 1873, c. 57,) *368 were intended to be conclusive of the liability of a party, who had never subscribed for stock or been a transferee thereof in fact, because of the presence of his name upon the books of the company without his consent or assent thereto.
In Vanderwerken v. Glenn, 85 Virginia, 14, the decision was, as stated by the Court of Appeals, that the appearance of the party, sought to be charged, on the company's books as a stockholder, was prima facie evidence of his being such, and this was conceded by the New York court. It is said that that was a mere common law legal presumption, and had nothing to do "with the statutory rights and obligations of actual dealers in the stock whose names appeared upon the books as holders of the stock with their knowledge and without dissent on their part, so far as the company and its creditors were concerned;" and that the New York court "went off upon the common law rule of evidence as to the appearance of stock upon the stock books, in respect of strangers, and utterly ignored and rejected the constitutional credit and effect due to the said statutes of Virginia in respect of persons actually dealing in such stock, and whose names appeared upon the books of the company as holders and owners of stock in the ordinary and regular course of its business as conducted under those statutes." But this involves in large part a consideration of the case upon the merits, and begs the question whether upon the facts these defendants occupied the position plaintiff ascribes to them.
If we were to assume jurisdiction of this case, it is evident that the question submitted would be, not whether the decision of the New York court was against a right specially set up and claimed under the Constitution of the United States, or necessarily arising, but whether in that decision error intervened in the construction of the statutes of Virginia. If every time the courts of a State put a construction upon the statutes of another State, this court may be required to determine whether that construction was or was not correct, upon the ground that if it were concluded that the construction was incorrect, it would follow that the state courts had refused to give full faith and credit to the statutes involved, *369 our jurisdiction would be enlarged in a manner never heretofore believed to have been contemplated.
The distinction between the construction of a statute and the validity of a statute has frequently been adverted to by this court. Baltimore & Potomac Railroad v. Hopkins, 130 U.S. 210, and cases cited. In Grand Gulf Railroad and Banking Co. v. Marshall, 12 How. 165, 167, 168, the case was brought up from the Supreme Court of Louisiana, and involved an assignment by a corporation of Mississippi under the laws of that State. Mr. Chief Justice Taney, delivering the opinion of the court, after stating that, "in order to give this court jurisdiction the record must show that the point was brought to the attention of the state court and decided by it," for the obvious reason that "the party is authorized to bring his case before this court, because a state court has refused to him a right to which he is entitled under the Constitution or laws of the United States; but if he omits to claim it in the state court there is no reason for permitting him to harass the adverse party by a writ of error to this court, when, for anything that appears in the record the judgment of the state court might have been in his favor if its attention had been drawn to the question," goes on to say that "it appears that the decision turned upon the construction (not the validity) of the act of Mississippi of 1840; and upon a question of merely local law, concerning the right by prescription claimed by the trustees. Nothing is said in relation to the constitutionality or validity of this act of Mississippi, and the opinion of the court clearly shows that no such question was raised or decided." The writ of error was therefore dismissed for want of jurisdiction. It does not seem to have occurred to the Chief Justice that the writ could be maintained upon the ground of a denial of full faith and credit to the Mississippi statute by the construction given by the Louisiana court.
This record may be searched in vain for any proof that, as matter of fact, the public acts of Virginia had, by law or usage in Virginia, any other effect than was given them in New York; nor can the contention of counsel, that the *370 Virginia statutes should be construed according to their views, be treated as the equivalent of the express assertion of a right arising under the Constitution or laws of the United States.
Writ of error dismissed.